Citation Nr: 0120819	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  98-13 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for arthritis of the 
cervical and lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1949 to January 
1950 and from October 1950 to April 1952.  

This appeal arises from a December 1997 rating decision in 
which the RO denied service connection for an arthritis 
condition.

The veteran provided testimony at a September 1998 hearing 
before an RO hearing officer and at a March 2001 hearing at 
the RO before the undersigned Member of the Board of 
Veterans' Appeals (Board).  Transcripts of both hearings are 
of record.


FINDING OF FACT

The veteran's current cervical and lumbar spine disorder is 
not medically shown to be the result of any incident of the 
veteran's active military service.


CONCLUSION OF LAW

The criteria for service connection for arthritis of the 
cervical and lumbar spine are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for 
findings, treatment, or diagnoses of arthritis of the 
cervical and/or lumbar spine.

In a VA outpatient treatment record dated in September 1997, 
the veteran was seen with complaints of arthritis pain in the 
neck and back.  The veteran stated that the pain has been 
present for the past twenty years.  The assessment was 
question of osteoarthritis.  A September 1997 radiology 
report of the cervical spine revealed an impression of 
extensive degenerative disease.  A September 1997 radiology 
report of the lumbosacral spine revealed an impression of 
degenerative disease.

At a September 1998 hearing before an RO hearing officer, the 
veteran testified that he has had back problems ever since he 
was discharged from service.  He further stated that he saw a 
physician by the name of Anthony Camarda since he got out of 
service, however, most of the medical records are lost.  He 
submitted a statement from Dr. Camarda.  The veteran also 
submitted several pages of medical treatment from a Dr. 
Dworken whom he saw since 1966 for back and neck treatment.

Private treatment records dated from November 1966 to 
February 1992 from D.S. Dworken, M.D. revealed treatment for 
neck and low back pain.

A letter of medical treatment dated in September 1998 was 
received from Anthony L. Camarda, M.D..  Dr. Camarda stated 
that the veteran was seen and treated by him in the early 
1960's because of severe neck and spinal pain and stiffness.  
He stated that the veteran was seen on two or three occasions 
and was given medication and advice.  He noted that the 
veteran claimed that his symptoms were caused by service 
related injuries which have persisted throughout his life.  
Dr. Camarda stated that he could not find the veteran's old 
records.  He stated that by simple examination one could see 
that the veteran has a practically rigid spine from the neck 
to the sacrum and that it is painful.  He stated that the 
veteran was severely disabled at the present time. 

A letter of medical treatment dated in August 1998 was 
received from Bernard J. Sherlip, M.D..  Dr. Sherlip stated 
that the veteran had been under his care for complaints of 
degenerative joint disease of the cervical and lumbosacral 
spine since October 1985 and that he has been using various 
anti-inflammatory medications with little or no relief of his 
symptoms.

The veteran underwent an October 1998 VA examination of the 
spine.  The examiner noted that he carefully reviewed the 
claims folder, which included private medical records for 
treatment of the veteran's cervical and lumbar spine.  On 
examination of the neck, there was 20 degrees of forward 
flexion with no extension present.  Lateral rotation was 
limited to 20 degrees bilaterally and lateral bending was 
markedly limited at approximately 10 degrees bilaterally.  
Examination of the back revealed flexion to 45 degrees with 
hyperextension of -10 degrees present but with significant 
low and mid-lumbar spine aching.  Lateral bending was limited 
to 20 degrees bilaterally and lateral rotation was limited 
bilaterally to 20 degrees.  The examiner's impression was 
that the veteran had a very severe and progressive arthritis 
of his cervical and lumbosacral spine.  He further commented 
that it was very difficult to draw a specific connection 
between the veteran's exposure to cold in Korea and the 
development of arthritis of the cervical and lumbosacral 
spine.  He explained that there was no known physiologic 
relationship between exposure to cold and the development of 
degenerative arthritis of the spine and that any positive 
relationship to degenerative arthritis of the neck or the low 
back could not be definitively determined.

At a March 2001 hearing before the undersigned Member of the 
Board, the veteran testified that he was exposed to extremely 
cold weather during his active service and that following 
service, he experienced low back and cervical spine pain 
which has increased in severity over the years.  

II.  Analysis

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claim 
has been met.  The veteran's service medical records have 
been obtained as well as VA and private medical treatment 
records.  The veteran has undergone VA orthopedic examination 
and has provided testimony at  hearings before an RO hearing 
officer and before the undersigned Member of the Board.  
Furthermore, the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Thus, the Board finds that the claim is ready to be reviewed 
on the merits.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

In this case, the veteran contends that the was exposed to 
extremely cold weather during his service and that following 
service, he developed a disorder of the cervical and lumbar 
spine.  The veteran has clearly provided evidence of a 
current cervical and lumbar spine disorder.  The evidence 
also reveals that he has been suffering from cervical and 
lumbar spine disorder for several years, however, there is no 
evidence of a nexus between the disorder to that of service.  
In fact, the October 1998 VA examiner stated that there was 
no known physiologic relationship between exposure to cold 
and the development of degenerative arthritis of the spine 
and that any positive relationship to degenerative arthritis 
of the neck or the low back could not be definitively 
determined.  Thus, based on the VA examiner's opinion, which 
was made after a thorough review of the veteran's claims 
folder, the Board finds that the criteria for service 
connection for arthritis of the cervical and lumbar spine are 
not met, and the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

As a final point, the Board notes that, although the RO 
denied this claim as not well grounded, the Veterans Claims 
Assistance Act of 2000 has eliminated the well-grounded claim 
requirement.  However, the Board finds that there is no 
prejudice to the veteran in the Board considering this claim 
on the merits in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1995).  As noted above, the duty to 
assist the veteran in developing evidence to support the 
claim has been met and, under either theory, the claim is 
being denied because of the lack of a nexus between any 
current cervical and lumbar spine disorder and the veteran's 
active military service.  Hence, to remand this case to the 
RO for consideration of the claim in light of the recent 
statutory changes would be pointless and would not result in 
a determination favorable to him.  See VAOGCPREC 16-92 
(O.G.C. Prec. 16-92); 57 Fed. Reg. 49747 (1992).


ORDER

Service connection for arthritis of the cervical and lumbar 
spine is denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

